Case 19-16152-VFP             Doc 11       Filed 03/28/19 Entered 03/28/19 13:51:17                      Desc
                                               Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 NEWARK DIVISION


                                                    )
 In re                                              )     Chapter 13
                                                    )
 BRIAN ARTHUR SAMENT,                               )     Case No. 19-16152-VFP
 Debtor(s)                                          )
                                                    )     BANKRUPTCY JUDGE
                                                    )     VINVENT F PAPALIA




                   REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
             FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

 PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony

 Bank (PayPalExtras MasterCard® [Last four digit of account:9954]), a creditor in the above-captioned

 chapter 13 case, requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure

 (the Bankruptcy Rules) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11

 U.S.C. §§ 101, et seq. (as amended, the Bankruptcy Code), that all notices given or required to be given

 and all papers served or required to be served in this case be also given to and served, whether

 electronically or otherwise, on:
             Synchrony Bank
             c/o PRA Receivables Management, LLC
             PO Box 41021
             Norfolk, VA 23541
             Telephone: (877)885-5919
             Facsimile: (757) 351-3257
             E-mail: claims@recoverycorp.com


 Dated: Norfolk, Virginia
 March 28, 2019
                                                        By: /s/ Valerie Smith
                                                        Valerie Smith
                                                        c/o PRA Receivables Management, LLC
                                                        Senior Manager
                                                        PO Box 41021
                                                        Norfolk, VA 23541
                                                        (877)885-5919

 Assignee Creditor: PayPalExtras MasterCard® [Last four digit of account:9954]
